Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 1 of 14            FILED
                                                                 2020 Mar-06 PM 02:34
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 2 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 3 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 4 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 5 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 6 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 7 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 8 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 9 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 10 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 11 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 12 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 13 of 14
Case 2:19-cv-00060-GMB Document 45 Filed 03/06/20 Page 14 of 14
